2017 IL 119561



                                       IN THE
                               SUPREME COURT
                                           OF
                         THE STATE OF ILLINOIS



                                   (Docket No. 119561)

               THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v.
                          EUGENE WRIGHT, Appellee.


                            Opinion filed September 21, 2017.



        JUSTICE THEIS delivered the judgment of the court, with opinion.

        Chief Justice Karmeier and Justices Freeman, Thomas, Kilbride, Garman, and
     Burke concurred in the judgment and opinion.



                                        OPINION

¶1       This appeal arises from the conviction of defendant, Eugene Wright, of armed
     robbery with a firearm (720 ILCS 5/18-2(a)(2) (West 2010)) following a jury trial
     in the circuit court of Cook County. Prior to being allowed to represent himself,
     defendant was admonished by the circuit court pursuant to Illinois Supreme Court
     Rule 401(a) (eff. July 1, 1984) but was incorrectly informed of the potential
     maximum sentence of the charged offense. The appellate court reversed and
     remanded for a new trial based upon this incorrect admonishment while affirming
     on all other grounds addressed. 2015 IL App (1st) 123496, ¶ 86. For the reasons
     that follow, we affirm in part and reverse in part the appellate court’s judgment.


¶2                                        BACKGROUND

¶3      Defendant and codefendant, Michael Morgan, were charged with armed
     robbery with a firearm in connection with the December 26, 2010, robbery of a
     Bakers Square restaurant at 7131 North Western Avenue in Chicago. 1

¶4       At the grand jury proceedings on August 15, 2011, Detective Allen Lee
     testified that he investigated the robbery at the restaurant. According to his
     testimony, defendant and codefendant walked into the restaurant, and codefendant
     announced a robbery. The two men exited after taking money from the safe.
     Detective Lee testified that codefendant had the handgun that was used in the
     crime, that codefendant had time to dispose of the weapon before he was
     apprehended by police, and that no weapon was recovered. Detective Lee also
     testified that defendant was positively identified by one of the victims of the
     robbery and by Chicago police officer Paul Cirrincione, who had been staking out
     the restaurant. The grand jury returned a true bill for armed robbery with a firearm.

¶5       On February 7, 2011, defendant was arraigned. He was represented at the
     hearing by a public defender. Defendant informed the court that he would not agree
     to continuances. The public defender told the court that she would have to
     withdraw as counsel, as she was not ready for trial. After the public defender sought
     a continuance to order discovery, defendant told the court that he wanted to hire his
     own attorney, and the case was continued.

¶6       On February 24, 2011, defendant advised the court that he had not retained his
     own counsel and indicated that he wished to proceed pro se. The trial court
     informed him that he had a right to an attorney, but the court would not appoint
     counsel other than the one from the public defender’s office. The court also
     informed defendant that he had the right to represent himself but that if he did so he
     would be held to the same standards as an attorney. The court admonished

        1
            Codefendant Morgan is not a party to this appeal.




                                                 -2-
       defendant that he was charged with armed robbery in two different cases and that
       he could possibly be sentenced to consecutive sentences with a range of 21 to 45
       years in prison for each conviction. 2 After the State informed the court that
       defendant was eligible for a maximum sentence of 60 years in prison because of his
       criminal background, the court admonished defendant that he could be eligible for
       an extended-term sentence with a maximum term of 60 years’ imprisonment.
       Defendant reiterated that he wanted to proceed pro se.

¶7         On March 1, 2011, the trial court admonished defendant again pursuant to Rule
       401(a). The court informed defendant, inter alia, that based upon his criminal
       history and the use of a handgun during the offense, he faced concurrent sentences
       of 21 to 60 years in prison on the charged offenses. During questioning by the trial
       court, defendant represented that he had completed two years of college and had
       experience with the criminal justice system. The trial court ultimately allowed
       defendant to proceed pro se.

¶8        On July 17, 2012, defendant’s jury trial commenced.

¶9         Martin Perez, the manager of the Bakers Square restaurant at 7131 North
       Western Avenue, testified that prior to the robbery, he had received a few e-mails
       from his employer that two black men, both about six feet tall, had robbed another
       Bakers Square restaurant in the area. On December 26, 2010, shortly before 11
       p.m., Michael Morina, a waiter at the restaurant, told Perez that someone wanted to
       place an order to go. Perez went to the front of the restaurant and saw codefendant.
       He was wearing a grey hoodie and a white hat. Perez asked codefendant if he could
       help him. Codefendant turned around and lifted his hoodie to reveal what “looked
       like a black automatic, black gun” tucked into the waistband of his pants.
       Codefendant informed him, “ ‘[t]his is a robbery; take me to the office.’ ” Perez
       testified that he was sure the gun was an actual firearm. He thought it was a
       semiautomatic pistol and related that he had experience firing such guns.

¶ 10       Perez further testified that he observed defendant enter the restaurant and
       approach the counter. Defendant was wearing a black hoodie, blue jeans, and a
       black headband or hat. Perez walked toward the office with codefendant behind
          2
           Defendant was charged with the December 11, 2010, robbery of another Bakers
       Square restaurant in Chicago, which is not at issue in this appeal.




                                              -3-
       him. While he was walking, Perez “felt something sharp in [his] back,” which he
       thought was a gun. Once in the office, codefendant ordered Perez to open the safe
       and give him the money inside. Perez complied and gave codefendant a deposit bag
       marked “Bakers Square” as well as some loose bills. Footage from a surveillance
       camera inside Perez’s office was shown to the jury. Perez identified defendant on
       the video as the man who came into the office after codefendant and grabbed rolls
       of coins from the safe.

¶ 11       Perez testified that after he gave codefendant the money, codefendant told him
       to gather all of his employees. Perez asked Morina, Tsehayens Tsegaye, a waitress,
       and Leo Martinez, a cook, to come toward the kitchen. Codefendant then told all of
       them to throw their cell phones into a garbage can. He also demanded Morina’s tip
       money, and Morina complied. Codefendant ordered all of the employees into the
       walk-in cooler and told them to wait there for five minutes before exiting. Once
       inside, Perez pulled the alarm located inside. About 15 minutes after the police
       arrived, Perez was asked to look through the blinds of the restaurant at two suspects
       standing in the parking lot. Perez positively identified codefendant as the man with
       the gun. He also positively identified defendant as the second offender.

¶ 12       Tsegaye and Morina testified consistently with Perez. Tsegaye testified that
       when she asked codefendant why he wanted her to throw her cell phone into the
       garbage, he told her she was being robbed and lifted his shirt up to reveal the handle
       of a gun in his waistband. She identified codefendant as the man who had the gun
       but did not view the second person at the show-up because she did not see his face.
       Morina testified that he also observed the handle of codefendant’s gun. He had seen
       guns before and believed it to be a “9 millimeter pistol.” Morina identified
       codefendant at the show-up. He testified that during the robbery he also observed
       another individual in a black hooded sweatshirt going toward the manager’s office.

¶ 13       Officer Cirrincione testified that on December 26, 2010, at 10:30 p.m., he and
       Officer Tracy Walczak started conducting surveillance of the Bakers Square
       restaurant on Western Avenue. They chose that time because a nearby Bakers
       Square had recently been robbed close to closing. The officers had been informed
       that the other robbery had been carried out by two black males in their late twenties
       or early thirties. The two men had been observed leaving that location in a dark or
       black van with tinted windows.




                                               -4-
¶ 14       Officer Cirrincione further testified that on December 26, 2010, he and his
       partner were in an unmarked vehicle approximately 100 feet from one of the
       entrances to the restaurant. Shortly before 11 p.m., he observed two men who fit the
       general description of the subjects leave the restaurant and walk quickly south on
       Western Avenue. The officers followed the two men by car as they walked east
       onto Estes Street. Officer Cirrincione asked them to approach the car, and they fled
       on foot in different directions. The man he identified as defendant was wearing blue
       jeans, a black hoodie, and something covering part of his head. He ran east on Estes
       Street while the man he identified as codefendant ran southwest to a nearby
       mini-mall parking lot. Officer Walczak got out of the car and chased codefendant
       on foot.

¶ 15       Officer Cirrincione testified that he drove the car around the alley east of the
       mini-mall in an attempt to cut off codefendant. At the beginning of the chase, he
       briefly lost sight of codefendant. Officer Cirrincione eventually got out of the car
       and chased codefendant on foot. While in pursuit, he received a radio call that the
       Bakers Square restaurant had been robbed. He continued the foot chase until
       codefendant slipped in front of a house at 2322 West Greenleaf Street. He and other
       officers were able to detain codefendant there. A search of codefendant’s person
       revealed a night deposit bag labeled “Bakers Square,” which contained a large
       bundle of cash. They also discovered a separate large bundle of loose bills in his
       pocket. The police searched the surrounding area, which was covered by a large
       amount of snow. They were unable to locate a firearm.

¶ 16       Sergeant Ken Lewandowski testified that after codefendant was detained, he
       headed back toward the Bakers Square restaurant. On Western Avenue, he noticed
       a black conversion van with tinted windows, which was similar to the description
       of the van used in the earlier robbery. He radioed for officers to stop the van, and
       several responded.

¶ 17       Sergeant Lewandowski further testified that officers brought defendant and
       codefendant to the restaurant to conduct show-ups. Sergeant Lewandowski was
       inside with the witnesses, who viewed the suspects through the blinds of the
       restaurant while the suspects were in the parking lot. Perez, Morina, and Tsegaye
       each individually identified codefendant as one of the offenders. Perez also
       positively identified defendant as the other offender. Morina and Tsegaye did not




                                              -5-
       view the show-up of defendant because they told police that they did not get a good
       look at the second offender.

¶ 18       Chicago police officer Eric Killion testified that defendant was the sole
       occupant of the van that was curbed by police on Western Avenue. Defendant was
       wearing a black hooded sweatshirt and jeans at the time he was apprehended.
       Police searched the van and found four rolls of dimes and two rolls of quarters by
       the front seat.

¶ 19       Detective Lee testified that on December 27, 2010, at approximately 12:30
       a.m., he went to the Bakers Square to investigate the robbery. He viewed the
       surveillance video and interviewed Perez. Detective Lee later viewed surveillance
       photos of the suspects involved in the earlier robbery at the Bakers Square
       restaurant at Harlem and Foster Avenues in Chicago. He testified that he inspected
       the black van defendant had been driving when stopped by police in this case. He
       found a gray puffy vest on one of the passenger seats that was similar to the one
       worn by one of the suspects in the surveillance photos of the earlier Bakers Square
       robbery.

¶ 20       On cross-examination, defendant asked Detective Lee whether he had testified
       before the grand jury that a weapon had not been recovered. Detective Lee
       responded, “That is correct. At that date it was not.” He further testified in response
       to a similar question by defendant, “[o]n that date of the incident, no weapon was
       recovered. A gun was subsequently recovered. When it was recovered, it was
       undetermined if it was involved in this case or not.” After being allowed to review a
       Chicago police evidence report that contained his detective notes, he further
       testified that on January 2, 2011, a black Crossman BB gun was observed by a
       citizen in the street in the vicinity of where one of the suspects was running.
       Detective Lee requested the BB gun be analyzed by the Illinois State Police for
       fingerprints in order to possibly link it with one of the two offenders in this case. He
       testified that no suitable fingerprints were found on the BB gun and that it could not
       be tied to this case.

¶ 21       Defendant showed Detective Lee photographs of a BB gun that was discovered
       near Western Avenue and Estes Street. Defendant moved to enter the photos into
       evidence. The trial court asked if he knew who took the photos and when they were
       taken. Defendant did not know. Detective Lee stated that he had never seen the



                                                -6-
       photos before. The trial court informed defendant that he could not ask questions
       about them. Defendant then moved to dismiss the case asserting that, “the State
       violated the Brady Rule by not submitting these pictures to me.”

¶ 22       A sidebar conference ensued. The assistant State’s Attorney told the court that
       he had not seen the photos. 3 He further related that he had tendered to defendant
       the Chicago police crime scene processing report, which detailed that a BB gun had
       been discovered on January 2, 2011, within the vicinity of the restaurant. The report
       also disclosed that the BB gun was submitted for fingerprints but it had not yielded
       any suitable prints linking it to this case. Defendant argued that in addition to a
       Brady violation, the indictment should be dismissed because Detective Lee had
       provided inaccurate testimony before the grand jury when he testified that no
       weapon had been recovered.

¶ 23       In response to the assistant State’s Attorney’s comment that there was no
       evidence that the BB gun was used in the robbery, defendant was asked by the trial
       court to make an offer of proof. Defendant responded that codefendant told
       Detective Lee that he committed the robbery with a black BB gun. Defendant
       acknowledged that the statement was hearsay and that he needed “the actual
       person” to testify. The State responded that if defendant was going to call
       codefendant “to talk about the BB gun, he can call him to see what he says, but he
       also gave a statement that he committed this crime with this defendant so he is
       running a risk.” Defendant responded that he had “no problem” with eliciting
       codefendant’s statement. The trial court denied defendant’s motion to dismiss the
       indictment based on a Brady violation. Similarly, the trial court denied the motion
       to dismiss the indictment based upon Detective Lee’s purportedly false testimony
       before the grand jury.

¶ 24       Following the sidebar conference, defendant continued his cross-examination
       of Detective Lee, who testified that he interviewed codefendant about the crime.
       When defendant asked him about the conversation, the trial court sustained the
       State’s objection, stating, “[w]e are not going into the statement, the nature of the
       conversation with [codefendant].”

          3
            Defendant told the trial court that he received the photos from the Cook County
       State’s Attorney’s office.




                                               -7-
¶ 25       The State also presented evidence concerning the December 11, 2010, Bakers
       Square robbery. The jury was instructed to consider this other-crimes evidence
       related to defendant only for the purpose of identification and modus operandi.

¶ 26      Defendant testified on his own behalf and called witnesses. He attempted to call
       codefendant, but codefendant exercised his fifth amendment right not to testify.

¶ 27        Defendant testified that on December 26, 2010, he was driving south on
       Western Avenue when police stopped his van around Western Avenue and Pratt
       Boulevard. The police took him to a nearby Bakers Square restaurant for a
       show-up. He testified that in December 2010, he was living in Atlanta, Georgia, but
       was staying with a friend at 6331 South Sangamon Street in Chicago. He denied
       telling police that prior to being stopped he had driven to 7300 North Bell Avenue
       to see a women he had met online. He also denied committing either Bakers Square
       robbery, knowing codefendant, or having rolls of dimes or quarters in the van that
       was stopped by police.

¶ 28       Officer Walczak testified that she completed a case report that represented that
       three complainants of the robbery and another witness positively identified
       defendant at the show-up. On further questioning, however, she acknowledged that
       this was in error, as three complainants identified codefendant but only one
       identified defendant.

¶ 29       Perez testified that he only saw the handle of the gun but that he was “100%
       sure” that the weapon codefendant displayed was an “actual firearm.” Defendant
       showed him a group exhibit of photos, which included a BB gun. Perez said that the
       object in one of the photos looked like a gun. He testified that it was unclear,
       however, whether the gun looked like the type of gun used in the robbery because
       the photo was blurry.

¶ 30       In rebuttal, Detective Lee testified that defendant told him that prior to being
       stopped in the van, he had driven to the north side of the city to meet a woman he
       had contacted on a website. He told Detective Lee that he drove to 7312 North Bell
       Avenue to see the woman he met online but she had given him a “ ‘bogus
       address.’ ”




                                              -8-
¶ 31       At the jury instruction conference, the State asked for an instruction on both
       armed robbery and the lesser included offense of robbery because defendant had
       introduced evidence of the BB gun that had been found a week after the robbery in
       the vicinity of the restaurant. Defendant objected. The trial court explained that the
       instruction would be given, over his objection, because he “introduced evidence of
       a gun and then argued that it was a BB gun.” The trial court noted, however, that
       “the [BB] gun in question has not been tied to this case, it’s not been identified by
       anyone as being in the Bakers Square in the possession of [codefendant] or anyone
       else; indeed it’s not tied to any person at all.” The jury was tendered verdict forms
       for both robbery and armed robbery.

¶ 32       The jury found defendant guilty of armed robbery. At sentencing, the State
       informed the trial court that defendant was eligible for a maximum sentence of 75
       years but sought the imposition of a 60-year sentence. 4 The trial court sentenced
       defendant to 50 years’ imprisonment.

¶ 33       On appeal, defendant raised several issues. He asserted that he was entitled to a
       new trial because the trial court failed to properly admonish him under Rule 401(a)
       before allowing him to waive his right to counsel. 2015 IL App (1st) 123496, ¶ 43.
       This argument was based on the fact that he was incorrectly informed of the
       potential maximum sentence for the charged offense. Id. ¶ 47. The appellate court
       recognized that defendant had forfeited this issue but held that the trial court did not
       substantially comply with Rule 401(a) when it informed him that he was eligible
       for an extended-term sentence up to 60 years in prison for the charged offense,
       rather than the correct maximum sentence of 75 years. Id. ¶¶ 44, 47. Based upon
       this error, the appellate court held that defendant’s waiver of counsel was
       unknowing and involuntary. Id. ¶ 47. The appellate court noted that defendant’s
       case did not fall within any exception where a deficiency in the admonishment had
       been found not to prejudice a defendant. Id. ¶ 51.

¶ 34       The appellate court rejected the remaining issues raised by defendant and found
       that because it was remanding on other grounds it need not determine whether the

          4
            Based upon a prior armed robbery conviction for an offense committed by defendant
       within 10 years of the instant offense and excluding time spent in custody, the State
       asserted that he was eligible for an extended-term sentence of 21 to 75 years, which
       included a 15-year firearm enhancement.




                                                -9-
       trial judge’s failure to sua sponte provide the jury with the instruction on the
       definition of a firearm was error. Id. ¶¶ 41, 70, 78, 83. The appellate court reversed
       defendant’s conviction and remanded for further proceedings. Id. ¶ 86.

¶ 35       This court allowed the State’s petition for leave to appeal. Ill. S. Ct. R. 315 (eff.
       Jan. 1, 2015).


¶ 36                                        ANALYSIS

¶ 37                                      I. State’s Appeal

¶ 38       The State contends that the appellate court erred by concluding that the trial
       court’s admonishments failed to substantially comply with Rule 401(a) on the basis
       that defendant was misinformed as to the maximum potential sentence for armed
       robbery. The State asserts that the record shows that defendant’s waiver of his right
       to counsel was made knowingly and voluntarily and the sole admonishment he did
       not receive in no way prejudiced his rights.

¶ 39       The sixth amendment to the United States Constitution (U.S. Const., amend VI)
       guarantees an accused in a criminal proceeding both the right to the assistance of
       counsel and the correlative right to proceed without counsel. Faretta v. California,
       422 U.S. 806, 832-34 (1975). This court has long recognized that the right to
       self-representation is “as basic and fundamental as [the] right to be represented by
       counsel.” (Internal quotation marks omitted.) People v. Nelson, 47 Ill. 2d 570, 574
       (1971). An accused may therefore waive his constitutional right to counsel as long
       as the waiver is voluntary, knowing, and intelligent. People v. Haynes, 174 Ill. 2d
       204, 235 (1996) (citing Faretta, 422 U.S. at 835). “Although a court may consider
       the decision unwise, a defendant’s knowing and intelligent election to represent
       himself must be honored out of ‘ “that respect for the individual which is the
       lifeblood of the law.” ’ ” Id. (quoting People v. Silagy, 101 Ill. 2d 147, 180 (1984),
       quoting Illinois v. Allen, 397 U.S. 337, 350-51 (1970)).

¶ 40      Illinois Supreme Court Rule 401(a) governs the trial court’s acceptance of an
       accused’s waiver of counsel in Illinois. That rule states:

           “Any waiver of counsel shall be in open court. The court shall not permit a
           waiver of counsel by a person accused of an offense punishable by




                                                - 10 -
          imprisonment without first, by addressing the defendant personally in open
          court, informing him of and determining that he understands the following:

                  (1) the nature of the charge;

                 (2) the minimum and maximum sentence prescribed by law, including,
              when applicable, the penalty to which the defendant may be subjected
              because of prior convictions or consecutive sentences; and

                 (3) that he has a right to counsel and, if he is indigent, to have counsel
              appointed for him by the court.” Ill. S. Ct. R. 401(a) (eff. July 1, 1984).

¶ 41        This court has recognized that compliance with Rule 401(a) is required for an
       effective waiver of counsel. Haynes, 174 Ill. 2d at 236 (citing People v. Baker, 94
       Ill. 2d 129, 137 (1983)). We have recognized for 30 years that “[s]trict technical
       compliance with Rule 401(a), however, is not always required. Rather, substantial
       compliance will be sufficient to effectuate a valid waiver if the record indicates that
       the waiver was made knowingly and voluntarily, and the admonishment the
       defendant received did not prejudice his rights.” Id. (citing People v. Coleman, 129
       Ill. 2d 321, 333 (1989), and People v. Johnson, 119 Ill. 2d 119, 132 (1987)).

¶ 42       This court has considered the contours of substantial compliance with Rule
       401(a) in several cases. In Coleman, relied upon by the State, the defendant filed a
       motion prior to trial to proceed pro se. Coleman, 129 Ill. 2d at 331. The trial court
       admonished the defendant of his right to counsel and, as an indigent, his right to
       court-appointed counsel. Id. The trial court further admonished him of the nature of
       the charges against him and informed him that the maximum sentence prescribed
       by law was the death penalty and the minimum sentence prescribed by law was a
       20-year term of imprisonment. Id. In fact, the minimum sentence possible was
       natural life imprisonment. Id. at 332.

¶ 43       The Coleman court held that the trial court had substantially complied with
       Rule 401(a) in that it had admonished the defendant of his right to counsel,
       informed him of the nature of the charges against him, and explained that the death
       penalty was the possible maximum sentence. Id. at 333. In holding that the trial
       court substantially complied with Rule 401(a), we stated: “Where a defendant
       knows the nature of the charges against him and understands that as a result of those




                                               - 11 -
       charges he may receive the death penalty, his knowledge and understanding that he
       may be eligible to receive a lesser sentence pales in comparison.” Id. at 333-34. In
       Coleman, the record established the defendant knew that the minimum sentence
       was natural life imprisonment, offered legitimate reasons for waiving his right to
       counsel, and attempted to manipulate the proceedings by repeatedly refusing the
       services of counsel. Id. at 340. We therefore concluded that the defendant’s waiver
       of counsel, despite the incorrect admonishment of the minimum sentence, was
       made knowingly and intelligently. Id.

¶ 44       Similarly, in Johnson, the trial court incorrectly informed the defendant under
       Rule 401(a) that the minimum sentence was a “number of years” when it was
       actually natural life in prison. Johnson, 119 Ill. 2d at 129. This court held that the
       admonishment the defendant received substantially complied with the rule despite
       this error. Id. at 132. We held that a review of the entire record indicated that the
       defendant’s waiver of his right to counsel was made knowingly and voluntarily and
       the sole admonishment that he did not receive in no way prejudiced his rights. Id.

¶ 45        Thereafter, in Haynes, the defendant asserted that the admonishments were
       insufficient to satisfy Rule 401(a) because the trial court neglected to include the
       minimum and maximum sentences possible for a burglary charge. Haynes, 174 Ill.
       2d at 242. This court held that the information omitted from the admonishments did
       not invalidate the defendant’s waiver of counsel. Id. at 243. As in Coleman and
       Johnson, the defendant was fully aware of the range of sentences possible for the
       most serious charge against him, first degree murder, including the possibility of
       the death sentence. Id. Given that, the importance of the defendant having specific
       knowledge of the minimum and maximum sentences for the significantly less
       serious charge of burglary paled in comparison. Id. Consequently, we held that the
       trial court’s admonishments, despite the omission of the sentences for burglary,
       substantially complied with Rule 401(a). Id.

¶ 46       This court further held in Haynes that the record as a whole clearly showed that
       the defendant’s decision to waive counsel was made freely, knowingly, and
       intelligently. Id. The defendant first expressed his desire to represent himself at the
       outset of the proceedings against him and reiterated that desire in open court on
       several other occasions. Id. at 243-44. Further, several examining doctors at the
       fitness hearing testified that, during their meetings with the defendant, he was




                                               - 12 -
       adamant in his desire to represent himself. Id. at 244. Consequently, we held that
       there could be no doubt as to the defendant’s choice. Id. In addition, testimony at
       the fitness hearing revealed that the defendant expressed an understanding of the
       nature of the charges against him, the role an attorney would play, and the fact that
       the death penalty was a possible sentence. Id. With regard to his right to appointed
       counsel, the defendant was repeatedly advised of that right and, in fact, received the
       assistance of appointed counsel for a period of time prior to trial. Id. Therefore, in
       Haynes, it was evident that the defendant understood that he was entitled to legal
       representation. Id. We concluded that the defendant’s waiver of counsel was
       therefore valid and that reversal for a new trial was not warranted. Id.

¶ 47      In contrast, in People v. Campbell, this court held there was no compliance,
       substantial or otherwise, with Rule 401(a). People v. Campbell, 224 Ill. 2d 80, 84
       (2006). There, the defendant had been accused of an offense punishable by
       imprisonment. Id. The trial court, however, allowed him to proceed pro se without
       making any attempt to inform him of the nature of the charges, the range of possible
       penalties, or his right to counsel. Id. We therefore concluded that his waiver of
       counsel was invalid and his conviction could not stand. Id. at 85.

¶ 48       In this case, the record reveals the following facts. Defendant was arraigned on
       February 7, 2011. He asserted at the hearing that he would not agree to
       continuances. The public defender indicated that she would have to withdraw as
       counsel, as she was not ready for trial. The trial court continued the case for
       defendant to seek counsel. At the next court date on February 24, 2011, before
       Judge Lauren Edidin, defendant did not have an attorney. When the trial court
       asked defendant how long his family indicated it might take to find an attorney,
       defendant responded that he was “not giving up [his] right to speedy trial at all.”
       The trial court passed the case to allow defendant to speak to a public defender.

¶ 49      Afterward, the following colloquy occurred:

              “THE COURT: Mr. Wright, I gave you some documents and those
          documents—the offenses were purported to occur on December 11th, 2010 and
          there is actually some other charges as well, another case that occurred. Well,
          this says on December 11th as well.




                                               - 13 -
   MR. CENAR [Assistant State’s Attorney]: One is December 26th and
one—it’s the 26th on these.

   THE COURT: What I gave you says the 26th.

   THE DEFENDANT: It does.

   THE COURT: Thank you. I have another copy that says the 11th. They
were actually both put in.

   MR. CENAR: Very good.

    THE COURT: So there are actually two cases and I don’t know if based on
any information if that would be—would that be possible consecutive
sentences?

   MR. CENAR: It’s possible.

    THE COURT: It’s possible it could be consecutive which would be 2l and
then another additional 21 minimum or it could be the maximum 45 and an
additional 45; do you understand that?

   THE DEFENDANT: I do.

    THE COURT: Again, I am going to ask you, I have told you that you would
be entitled to have a public defender represent you, is that correct?

   THE DEFENDANT: You have told me that.

   THE COURT: And currently there’s no basis for me to appoint an attorney
other than a Public Defender; do you understand that?

   THE DEFENDANT: Yes.

   THE COURT: You do have the right to represent yourself and I have given
you all the bases and tried to give you as much information so that you could
understand how serious this case is and how it would be quite challenging for
you to do this on your own and if you are convicted after handling this case on
your own and you choose to appeal that conviction, you will not then be able to




                                  - 14 -
          complain that you were not competent to represent yourself; do you understand
          that?

              THE DEFENDANT: I do.

              THE COURT: Okay. Understanding that, I believe you are making a very
          big mistake and I am afraid it may be something that you might regret. Mr.
          Wright, do you still wish to represent yourself?

              THE DEFENDANT: Yes, I do.”

¶ 50       Later, based on the State’s representation, the trial court clarified that defendant
       was subject to possible extended-term consecutive sentences with up to 60 years in
       prison.

¶ 51       On March 1, 2011, Judge William O’Brien re-admonished defendant. The
       following colloquy ensued:

               “THE COURT: This is Mr. Eugene Wright. Okay. Mr. Wright was up the
          last time February the 24th. I was not here. Judge Edidin was in my stead. And
          at that time Mr. Wright had indicated that he wished to represent himself. Is that
          correct, Mr. Wright?

               THE DEFENDANT: It is.

              THE COURT: All right. What I am going to do is, just so I am clear, I am
          going to re-admonish you as to your pro se rights. Okay? Do you understand
          that you have—you have indicated that you wish to represent yourself. Is that
          correct, Mr. Wright?

               THE DEFENDANT: It is.

               THE COURT: All right. You understand that you have the right to be
           represented by an attorney, that I would appoint the public defender to represent
           you. Do you understand that?

               THE DEFENDANT: Yes.

              THE COURT: Okay. You said—you do not wish to be represented by the
           public defender, is that correct?



                                                - 15 -
    THE DEFENDANT: The thing I want, as I am going to say, I am asking for
a speedy trial. And there is a conflict.

    THE COURT: Well, that’s the situation, Mr. Wright. You know, the public
defender is a lawyer on it. And they have to answer ready and demand trial
when they are ready to go ahead and do it. And it’s hard to ask a lawyer to go
ahead and do that when they don’t even have the reports in front of them. That
is why they don’t do that. They have to, at least, wait until they get all the
discovery and then they decide. That is the reason that they do that. Otherwise,
you are going to come back at them later on if it’s not a good result and say,
‘Well, wait a minute. You were ineffective.’ ‘Well, I was ineffective because I
did not have all the reports.’ So, they are kind of in a catch 22. Do you
understand that’s why they do not do that right off the bat? But—and that’s why
they say, if you want to go ahead and do that, you are acting as your own
lawyer. So, that’s your choice.

   THE DEFENDANT: It shouldn’t be part of the constitution then if it is a
conflict.

   THE COURT: Again, it’s your right, your right to represent yourself. You
understand that?

   THE DEFENDANT: Yeah.

   THE COURT: All right. So, you have indicated that you do not want the
public defender to represent you. Is that correct?

    THE DEFENDANT: I am saying there is a conflict. And as long as there is
a conflict, it can’t get done.

   THE COURT: This is the question.

   THE DEFENDANT: I heard the question.

   THE COURT: Well, it calls for yes or no.

   THE DEFENDANT: As long as there is a conflict, it can’t get done.

   THE COURT: So, you do not want the public defender to represent you?




                                   - 16 -
   THE DEFENDANT: As long as there is a conflict, it can’t get done.

   THE COURT: All right. Do you understand that there is no basis for me to
appoint an attorney other than the public defender? Do you understand that?

   THE DEFENDANT: Yes.

   THE COURT: You understand you have the right to represent yourself. But
before I allow you to do so, I must inform you of certain things. First, you are
charged with the offense of—11 CR 927 is 1, 2, 3, 4—6 counts of armed
robbery. So, it’s a Class X offense. And the range is 6 to 30 years. And on Case
Number 11 CR 928, you are charged with—it looks like 4 counts of armed
robbery. Those cases are not consecutive sentencing. Is that correct, State?

   MR. CENAR: Right, Judge.

   THE COURT: It’s not a consecutive situation.

   MR. CENAR: No.

   THE COURT: It’s a concurrent situation.

   MR. CENAR: Yes.

    THE COURT: And, also, the range is 6 to 30. Are there any enhancements
on these cases as a result of Mr. Wright’s—any background?

    MR. CENAR: Well, first of all, as charged, he is charged with armed
robbery with a firearm. And the minimum is 21 years. It’s 6 plus 15 per the
statute. And based upon his record, he is extendable.

   THE COURT: So, he is looking at 21 through—

   MR. CENAR: Through 60.

   THE COURT: Through 60 is the range of sentencing that you face. It’s a
3-year period of mandatory supervised release. Is it 50 percent time?

   MR. CENAR: Yes, 50 percent time.




                                   - 17 -
    THE COURT: It’s not an 85 percent sentence. All right. Do you understand
that?

   THE DEFENDANT: Yes.

   THE COURT: Okay. How old are you, sir?

   THE DEFENDANT: I am 37.

   THE COURT: 37. How far did you get in school?

   THE DEFENDANT: I have been in college.

   THE COURT: How far in college?

   THE DEFENDANT: Second year.

   THE COURT: Sophomore. And have you ever had any legal training at all?

   THE DEFENDANT: No.

   THE COURT: Have you ever represented yourself in court before?

   THE DEFENDANT: I did on appeal.

   THE COURT: On appeal?

   THE DEFENDANT: Yes.

   THE COURT: And for what kind of a charge was that? Was it a felony or
misdemeanor?

   THE DEFENDANT: A felony.

   THE COURT: How long ago was that?

   THE DEFENDANT: It’s been about 10 years.

   THE COURT: Okay. And so, you have done legal research, is that correct?

   THE DEFENDANT: Yes.

   THE COURT: Yes?



                                 - 18 -
   THE DEFENDANT: Yes.

    THE COURT: Okay. Do you know anything about the rules of evidence
that apply in a criminal case?

   THE DEFENDANT: There are certain things I know.

   THE COURT: Okay. Have you ever selected a jury?

   THE DEFENDANT: Yes.

   THE COURT: You have selected a jury?

   THE DEFENDANT: I have been in part of a jury, [Y]our Honor, selection I
should say.

   THE COURT: As a defendant, have you ever selected a jury?

   THE DEFENDANT: No.

    THE COURT: No, okay. Do you understand that the prosecutors in this
case have tried many cases? They have gone to college and law school. They
have passed the bar exam and received training through the State’s Attorney’s
Office. And they know the rules of evidence. You understand that?

   THE DEFENDANT: Yes.

    THE COURT: You understand that you may be at a great disadvantage of
trying this case against them because you too will have to follow those rules of
evidence and just like any lawyer is expected to do? When you step into those
shoes, you are going to be held to the same standards that any lawyer would be
held to. I cannot assist you. Do you understand that?

   THE DEFENDANT: Yes.

    THE COURT: And once the trial begins, you will not be able to change
your mind and say, ‘Wait a minute. It doesn’t look like this is going too well.
Time out. I want to have a lawyer.’ No. Once the ship has sailed, the ship has
sailed. Do you understand that?




                                   - 19 -
              THE DEFENDANT: Yes.

              THE COURT: By examining the charges, I will not appoint a stand-by
          counsel to represent you. So, you won’t have a lawyer you can refer questions
          to in this case. The charges are not that difficult to understand. And I have also
          considered the nature and gravity of the charge, the expected factual and legal
          complexity of the proceedings and your abilities and experience. And, so, like I
          said before, once you begin, you are on your own. Do you understand that?

              THE DEFENDANT: Yes.

             THE COURT: And if you are convicted—if you are convicted—if you are
          convicted, on appeal, you would you not be able to complain about your own
          competency to represent yourself. Do you understand me? That does not
          become an issue for you.

              THE DEFENDANT: Yes.

             THE COURT: All right. Understanding that, I believe you are making a
          very big mistake. But do you still wish to represent yourself?

              THE DEFENDANT: Yes.”

¶ 52       After reviewing the above colloquy, the appellate court concluded that because
       the trial judge informed defendant that the maximum possible sentence he faced
       was 60 years’ imprisonment, rather than the correct 75-year sentence, the
       admonishments failed to substantially comply with Rule 401(a), amounting to plain
       error and warranting a new trial. 2015 IL App (1st) 123496, ¶¶ 44, 60. We reject
       that holding.

¶ 53        Similar to Coleman, Johnson, and Haynes, and in marked contrast to Campbell,
       under the circumstances in this case, there was substantial compliance with Rule
       401(a). After defendant initially asserted that he desired to proceed pro se, the trial
       court provided him with a copy of the charging instrument and admonished him
       that he was subject to a possible sentence of 21 to 60 years for the charged offenses
       and that he was entitled to have a public defender represent him. At the next court
       date, defendant was again admonished by the trial court under Rule 401(a). The
       trial court informed him that he was charged with four counts of armed robbery. He




                                               - 20 -
       was told that he faced a possible sentencing range of 21 to 60 years for the offenses
       and that the sentences would be served concurrently. The trial court also informed
       defendant of his right to appointed counsel. The trial court further informed him
       that if he proceeded pro se, he would be held to the same standards to which a
       lawyer would be held and, if convicted, he could not complain about his own
       competency.

¶ 54       We do not diminish the importance of correct admonishments as to the actual
       maximum sentence allowed. Each case, however, must be evaluated on its own
       particular set of facts. Based upon the colloquy above, we conclude that the trial
       court substantially complied with Rule 401(a) when it properly admonished
       defendant in all respects except when it informed him that he faced a maximum
       sentence of 60 years in prison, when it was actually 75 years.

¶ 55       We find that defendant’s decision to waive counsel was made freely,
       knowingly, and intelligently. The trial court elicited from defendant that he was 37
       years old, had attended two years of college, and had previously represented
       himself on appeal in a felony case. He expressed his desire to represent himself at
       the beginning of this case and reiterated that desire a number of times thereafter,
       even after being informed by the trial court of the potential pitfalls of doing so. We
       also find compelling the basis given by defendant as to why he wished to represent
       himself. He repeatedly indicated to the trial court that his reason for not accepting
       the appointment of the public defender, and instead proceeding pro se, was due to
       speedy trial concerns. Defendant’s articulated reason did not hinge on the
       maximum sentence allowed for the charged offenses. Accordingly, the record
       establishes that defendant’s decision to waive counsel was made knowingly and
       intelligently. See Coleman, 129 Ill. 2d at 336 (holding that the record established
       that the defendant had specific, legitimate reasons for waiving his right to counsel,
       including his dissatisfaction with counsel’s representation, which demonstrated
       that he would have waived counsel regardless of the length of the minimum
       sentence prescribed by law).

¶ 56        Finally, there is no basis for us to conclude that defendant was prejudiced by the
       trial court’s understatement of the potential maximum sentence. Defendant does
       not even make a bare allegation that he would not have proceeded to represent
       himself if he had known the possible maximum sentence he faced for armed




                                               - 21 -
       robbery was actually 75 years, rather than 60 years. See id. at 334 (holding that the
       record contradicted the defendant’s assertion that if he had known the actual
       minimum sentence of the offense was natural life in prison, he would not have
       proceeded to represent himself). We also note that while defendant was eligible for
       a 75-year sentence, the State actually asked for the imposition of a 60-year sentence
       and the trial court imposed a 50-year sentence.

¶ 57       For these reasons, we conclude that despite the trial court’s incorrect statement
       of the maximum potential sentence, the trial court substantially complied with Rule
       401(a), and defendant made a voluntary, knowing, and intelligent waiver of counsel
       prior to being allowed to proceed pro se.


¶ 58                              II. Defendant’s Cross-Appeal

¶ 59                                 Grand Jury Proceeding

¶ 60       Defendant raises several arguments in his cross-appeal. First, he contends that
       the trial court erred by denying his motion to dismiss the indictment based on his
       claim that the State presented deceptive evidence to the grand jury through
       Detective Lee’s testimony. According to defendant, if Detective Lee had testified
       that a BB gun was recovered by police in the vicinity of the restaurant a week after
       the robbery, the grand jury may not have indicted him for the crime of armed
       robbery with a firearm.

¶ 61       “Challenges to grand jury proceedings are limited. In general, a defendant may
       not challenge the validity of an indictment returned by a legally constituted grand
       jury.” People v. DiVincenzo, 183 Ill. 2d 239, 255 (1998), abrogated on other
       grounds by People v. McDonald, 2016 IL 118882. A defendant may challenge an
       indictment that is procured through prosecutorial misconduct. Id. The prosecutorial
       misconduct, however, must rise to the level of a deprivation of due process or a
       miscarriage of justice. Id. at 257.

¶ 62       The due process rights of a defendant may be violated if the State deliberately
       or intentionally misleads the grand jury, uses known perjured or false testimony, or
       presents other deceptive or inaccurate evidence. Id. To warrant dismissal of the




                                              - 22 -
       indictment, a defendant must show that the State prevented the grand jury from
       returning a meaningful indictment by misleading or coercing it. Id. at 258.

¶ 63       In support of his argument, defendant relies upon People v. Oliver, 368 Ill. App.
       3d 690 (2006). There, a police officer falsely testified before the grand jury that he
       personally witnessed the defendant conducting hand-to-hand narcotics
       transactions. Id. at 691, 695. The officer, however, had not personally observed the
       transactions but, instead, had relied on another police officer’s report. Id. at 694.
       This testimony was found to be particularly deceptive because it concealed its
       hearsay nature and also mischaracterized the other officer’s observations of the
       transaction. Id. at 697. The appellate court concluded that without the officer’s
       misleading testimony, the grand jury would not have found probable cause to indict
       the defendant. Id. at 698-99. Consequently, the appellate court held that the
       defendant was entitled to a dismissal of the indictment because he had shown that
       he suffered actual and substantial prejudice due to the officer’s testimony. Id. at
       699.

¶ 64       Here, Detective Lee testified before the grand jury that defendant and
       codefendant walked into the restaurant and codefendant announced a robbery. The
       two men exited after taking money from the safe. Detective Lee testified that
       codefendant had the handgun that was used in the crime. He also testified that
       defendant was positively identified by one of the victims of the robbery and by
       Officer Cirrincione.

¶ 65       Defendant cites the following grand jury testimony by Detective Lee to support
       his claim that the State procured, as in Oliver, inaccurate testimony that similarly
       warrants dismissal of the indictment:

              “Q: A handgun was used in this incident, was being held by Mr. Morgan
          during the incident?

              A: That’s correct.

              Q: There was time though for Morgan to dispose of the weapon?

              A: Yes.

              Q: Because it hasn’t been recovered, has it?




                                               - 23 -
              A: No.”

¶ 66        Later, at trial, Detective Lee testified that a week after the robbery, a black
       Crossman BB gun was observed by a citizen in the street in the vicinity of where
       one of the suspects was running. Detective Lee requested that the BB gun be
       analyzed for fingerprints in order to possibly link it with one of the two offenders in
       this case. He testified that no suitable fingerprints were found on the BB gun and
       that it could not be tied to this case. The assistant State’s Attorney also informed the
       trial court that he had tendered to defendant the Chicago police crime scene
       processing report, which stated that a BB gun had been discovered on January 2,
       2011, within the vicinity of the restaurant. The report also disclosed that the BB gun
       had been submitted for fingerprints but it had not yielded any suitable prints linking
       it to this crime.

¶ 67       Simply put, there is no evidence that the BB gun recovered a week after the
       robbery was used in the commission of this offense. As the trial and appellate
       courts below recognized, unlike the officer in Oliver, Detective Lee’s grand jury
       testimony cited by defendant was not false because no gun had been recovered and
       specifically linked to the robbery. Consequently, defendant has not shown that the
       State prevented the grand jury from returning a meaningful indictment by
       misleading or coercing it.


¶ 68                                Sufficiency of the Evidence

¶ 69       Next, defendant contends that the State failed to prove that he committed
       robbery while armed with a firearm because the victims only briefly saw the handle
       of the gun and there was evidence that during the robbery codefendant actually
       possessed a BB gun.

¶ 70       “When presented with a challenge to the sufficiency of the State’s evidence, a
       reviewing court must determine whether ‘ “after viewing the evidence in the light
       most favorable to the prosecution, any rational trier of fact could have found the
       essential elements of the crime beyond a reasonable doubt.” ’ ” (Emphasis in
       original.) People v. Ross, 229 Ill. 2d 255, 272 (2008) (quoting People v. Collins,
       106 Ill. 2d 237, 261 (1985), quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)).
       Under this standard a reviewing court does not retry the defendant, and the trier of




                                                - 24 -
       fact remains responsible for making determinations regarding the credibility of
       witnesses, the weight to be given their testimony, and the reasonable inferences to
       be drawn from the evidence. Id. A conviction will not be set aside on appeal unless
       the evidence is so unreasonable, improbable, or unsatisfactory that there remains a
       reasonable doubt of the defendant’s guilt. Id.

¶ 71       Defendant was charged with armed robbery in that he, or someone he was
       accountable for, “[took] property *** from the person or presence of another by the
       use of force or by threatening imminent use of force” (720 ILCS 5/18-1(a) (West
       2010)) and that he, or someone he was accountable for, “carrie[d] on or about his
       *** person or [was] otherwise armed with a firearm” (720 ILCS 5/18-2(a)(2) (West
       2010)). For purposes of this statute, a firearm is defined in section 1.1 of the
       Firearm Owners Identification Card Act (FOID Act), in pertinent part, as “any
       device, by whatever name known, which is designed to expel a projectile or
       projectiles by the action of an explosion, expansion of gas or escape of gas” but
       specifically excluding, among other items, any pneumatic gun, spring gun, paint
       ball gun, or BB gun. 430 ILCS 65/1.1 (West 2010); 720 ILCS 5/2-7.5 (West 2010).

¶ 72       In People v. Washington, this court considered whether the State presented
       sufficient evidence of a “dangerous weapon” to prove the defendant guilty of
       armed robbery, aggravated kidnapping, and aggravated vehicular hijacking. People
       v. Washington, 2012 IL 107993, ¶ 1. The defendant was charged under a previous
       version of the statute, and the State had to prove that he committed the offenses
       “ ‘while armed with a dangerous weapon.’ ” Id. ¶ 9. The jury found the defendant
       guilty of the charges. Id. ¶ 21. On appeal, he argued that the State failed to prove
       beyond a reasonable doubt that he was armed with a dangerous weapon because no
       weapon was recovered or introduced into evidence and because no testimony was
       provided as to the size and weight or metallic nature of the weapon. Id. ¶ 24. The
       appellate court agreed that the State did not present sufficient evidence that the
       defendant possessed a dangerous weapon and reversed his conviction. Id. ¶ 25.

¶ 73       In reversing the appellate court in Washington, we relied on the victim’s
       testimony that the defendant had pointed a gun at him, forced him into a truck, and
       then held a gun to his head while he sat between the defendant and his accomplice
       in the front seat of a truck. Id. ¶ 35. The victim also testified that the defendant
       pointed the gun at him when he was later forced into the cargo area of the truck. Id.




                                              - 25 -
       We found this evidence established that the victim, for several minutes, had an
       unobstructed view of the weapon used during the commission of the crime and that
       he testified that it was a gun. Id. We held that, given the victim’s “unequivocal
       testimony and the circumstances under which he was able to view the gun, the jury
       could have reasonably inferred that defendant possessed a real gun.” Id. ¶ 36.

¶ 74       In Ross, relied upon by defendant, we found the situation to be different. There,
       we also considered whether the evidence was sufficient to prove that the gun used
       by the defendant was a dangerous weapon. Ross, 229 Ill. 2d at 272. The arresting
       officer testified that, immediately after the crime, he drove the victim back to where
       the crime had occurred and the victim spotted the defendant, who was then
       apprehended by police. Id. at 258. The officer further testified that as he
       approached the defendant, he saw him throw some items into a bush. Id. The police
       retrieved the gun, which was not offered into evidence. Id. The officer, however,
       described the gun as a “ ‘4.5 BB caliber gun with a three inch barrel.’ ” Id. The
       inventory sheet in the record also listed the gun consistently with the officer’s
       testimony. Id. The victim described the gun as “ ‘a black, very portable gun,’ ”
       which was “ ‘small’ and ‘something you can conceal.’ ” Id.

¶ 75        We acknowledged in Ross that “our cases conclude that the trier of fact may
       make an inference of dangerousness based upon the evidence.” Id. at 276. This
       court concluded, however, that the evidence presented at the defendant’s bench
       trial was insufficient to support the trier of fact’s inference that the “gun” the
       defendant possessed when he committed the robbery was a dangerous weapon. Id.
       at 277. That is because the evidence showed that the “gun” was actually a small BB
       gun with a three-inch barrel. Id. Moreover, there was no evidence that the gun was
       loaded, there was no evidence that it was brandished as a bludgeon, and there was
       no evidence regarding its weight or composition. Id. Therefore, we found the
       evidence precluded a finding that the “gun” used by the defendant was a dangerous
       weapon. Id.

¶ 76       Here, we are asked to assess the sufficiency of the evidence to prove that
       codefendant possessed a firearm, as defined in the FOID Act, during the robbery. In
       finding that the evidence proved that the defendant in Washington possessed “a
       dangerous weapon,” we relied on the testimony of a single eyewitness and
       concluded that a rational trier of fact could infer from the testimony that the




                                               - 26 -
       defendant possessed a “real gun.” Our disposition is controlled by the same
       rationale here. In contrast to Ross, Perez testified at trial that codefendant told him
       “this is a robbery” and lifted his hoodie to reveal what “looked like a black
       automatic, black gun.” He thought it was a semiautomatic 5 and related that he had
       experience firing such guns. He further testified that while walking toward his
       office he “felt something sharp in [his] back,” which felt like the barrel of a gun. On
       direct questioning by defendant, Perez testified that he was “100% sure” that the
       weapon codefendant displayed was an “actual firearm.” Tsegaye also testified that
       codefendant told her she was being robbed and that she saw the handle of a gun in
       the waistband of his pants. Additionally, Morina testified that he had seen guns
       before and believed codefendant’s gun was a “9 millimeter pistol.”

¶ 77      Viewing this evidence in the light most favorable to the State, it was not so
       unreasonable, improbable, or unsatisfactory that no rational trier of fact could have
       found that codefendant was armed with a firearm during the commission of the
       robbery.


¶ 78                           Exclusion of Codefendant’s Statement

¶ 79        Next, defendant asks us to consider whether the trial court erred by excluding
       codefendant’s alleged statement to Detective Lee that codefendant committed the
       robbery with a BB gun. He asserts that this hearsay statement was admissible under
       Illinois Rule of Evidence 804(b)(3) (eff. Jan. 1, 2011) as a statement against penal
       interest, sufficiently corroborated, and essential to his defense.

¶ 80       A hearsay exception applies to declarations against penal interest. People v.
       Tenney, 205 Ill. 2d 411, 433 (2002). Rule 804(b)(3) provides that a statement that
       tends to subject a declarant to civil or criminal liability and that is corroborated by
       circumstances which clearly indicate the trustworthiness of the statement is
       admissible. Ill. R. Evid. 804(b)(3) (eff. Jan. 1, 2011). This court, in examining
       Federal Rule of Evidence 804(b)(3), which is consistent with our rule, identified
       three conditions that must be satisfied before a statement will be admitted under the

           5
            Perez’s testimony referred to the gun as “an automatic” several times. Asked by the
       assistant State’s Attorney, “And so you believed it was a semi-automatic pistol, correct?”
       Perez answered, “Yes, I do believe that.”




                                                 - 27 -
       rule: “(1) the declarant must be unavailable, (2) the declarant’s statement must have
       been against his or her penal interest, and (3) corroborating circumstances must
       support the trustworthiness of the statement.” People v. Rice, 166 Ill. 2d 35, 43
       (1995).

¶ 81       Rule 804(a)(1) specifically provides that a witness’s exercise of a privilege
       satisfies the requirement of unavailability. Ill. R. Evid. 804(a)(1) (eff. Jan. 1, 2011).
       Accordingly, a declarant who properly asserts his fifth amendment right not to
       testify is unavailable for purposes of the rule. Id.; see also People v. Caffey, 205 Ill.
       2d 52, 101 (2001).

¶ 82       In this case, during a sidebar conference, which took place during the State’s
       case-in-chief, defendant made an offer of proof that Detective Lee would testify
       that codefendant said he committed the robbery with a black BB gun. Defendant,
       however, acknowledged that the statement was hearsay and that he needed “the
       actual person” to testify. Following this sidebar, defendant resumed his
       cross-examination of Detective Lee. He attempted to elicit codefendant’s
       statement, and the State objected. The trial court sustained the objection, stating
       that “[w]e are not going into the statement, the nature of the conversation with
       [codefendant].”

¶ 83       Subsequently, prior to defendant’s case-in-chief, the trial court conducted a
       hearing with codefendant present, outside the presence of the jury. During the
       hearing, codefendant invoked his fifth amendment right not to testify.
       Consequently, we agree with defendant that codefendant was unavailable for
       purposes of Rule 804(b)(3), as he was not able to call him as a witness to testify
       regarding his statement to Detective Lee.

¶ 84        Following this invocation of his fifth amendment right not to testify, however,
       there is no indication that defendant attempted to call Detective Lee in order to
       elicit codefendant’s statement. Similarly, there is no indication in the record that he
       requested any conference with the trial court to seek the statement’s admission. The
       trial court was simply not asked to make any further rulings on its admissibility. We
       recognize that his failure to pursue this evidence may have occurred because
       defendant was not represented by counsel. Nevertheless, as the trial court
       admonished him before trial, if he proceeded pro se, he is to be held to the same
       standards as an attorney and cannot complain on appeal of his own lack of



                                                - 28 -
       competency. We conclude that the trial court did not err by not admitting
       codefendant’s statement to Detective Lee because defendant did not seek its
       admission after codefendant invoked his fifth amendment right not to testify.


¶ 85                                        Jury Instruction

¶ 86       Finally, defendant asks this court to consider whether the trial court erred by not
       sua sponte instructing the jury on the definition of “firearm” and that a BB gun is
       excluded from the definition. Defendant concedes that he forfeited this issue by not
       raising it in a posttrial motion but asks that we review it for plain error.

¶ 87      We find no plain error because no error occurred. People v. Thompson, 238 Ill.
       2d 598, 613 (2010) (“The first step of plain-error review is determining whether
       any error occurred.”).

¶ 88       “It is the burden of the party who desires a specific instruction to present it to
       the court and request that it be given to the jury.” People v. Turner, 128 Ill. 2d 540,
       562 (1989); Ill. S. Ct. R. 366(b)(2)(i) (eff. Feb. 1, 1994). Defendant did not tender
       the desired instruction but argues that the trial court should have sua sponte
       provided the jury with an instruction defining firearm. “Generally, the only
       situations where a fair trial requires the court to sua sponte offer an instruction
       include seeing that the jury is instructed on the elements of the crime charged, on
       the presumption of innocence and on the question of burden of proof.” (Internal
       quotation marks omitted.) Turner, 128 Ill. 2d at 562-63. Defendant asserts that
       because evidence was presented that the crime could have been committed with a
       BB gun, it was critical that the trial court provide the jury with such an instruction
       on its own. 6



           6
            Effective January 24, 2014, the Illinois Pattern Jury Instructions were amended and
       reflect the current version of the armed robbery statute (Illinois Pattern Jury Instructions,
       Criminal, Nos. 14.05 and 14.06 (approved Jan. 24, 2014) (hereinafter IPI Criminal Nos.
       14.05 and 14.06)). The committee notes to IPI Criminal Nos. 14.05 and 14.06 do not
       require that a definition for “firearm” be given when the offense involves a firearm. There
       is a pattern instruction, however, defining “firearm” pursuant to section 1.1 of the FOID
       Act (430 ILCS 65/1.1 (West 2010)). See IPI Criminal No. 18.35G.




                                                  - 29 -
¶ 89       We disagree and emphasize that defendant’s position is contrary to the one he
       took at trial. At the jury instruction conference, defendant objected to instructing
       the jury that he could be found guilty of the lesser offense of robbery. The court
       explained that the instruction was being given, over his objection, because he
       “introduced evidence of a gun and then argued that it was a BB gun.” Thereafter,
       defendant consistently objected to providing the jury a verdict form for robbery and
       argued that he did not know codefendant and was not accountable for anything that
       he did. During closing argument, defendant only briefly mentioned the gun when
       he stated, “I showed you all some pictures of what looks to be a gun. You heard
       testimony that the date of this crime that it was snow [sic] outside. This gun was
       found in the direction of travel that the police say these two suspects ran.”
       Defendant then argued his theory to the jury that he was innocently driving his van
       when he was stopped by police, that two other individuals committed this crime,
       and that he was not guilty of any charges. He never argued, in the alternative, that at
       most he was guilty only of robbery because codefendant was not armed with a
       firearm during the offense. The State, however, informed the jury during its closing
       argument that if they believed the gun recovered by police was a BB gun, rather
       than a “real firearm,” they could find defendant guilty of the lesser offense of
       robbery. Despite this option, the jury returned a verdict finding defendant guilty of
       armed robbery.

¶ 90       For these reasons, we reject defendant’s claim that the trial court erred in failing
       to sua sponte provide a jury instruction defining the term “firearm.”


¶ 91                                      CONCLUSION

¶ 92       Accordingly, the judgment of the appellate court is affirmed in part and
       reversed in part. The judgment of the circuit court is affirmed.


¶ 93       Appellate court judgment affirmed in part and reversed in part.

¶ 94       Circuit court judgment affirmed.




                                                - 30 -